 

Exhibit 10.2.10

CHIPOTLE MEXICAN GRILL, INC.
RESTRICTED STOCK UNITS AGREEMENT

Name of Participant:Participant Name

No. of RSUs: ____________

Grant Date:_____________

Vesting Dates:2nd Anniversary of Grant Date

3rd Anniversary of Grant Date

﻿

This Restricted Stock Units Agreement (this “Agreement”), dated as of the Grant
Date first stated above, is delivered by Chipotle Mexican Grill, Inc., a
Delaware corporation, to the Participant named above (the “Participant”).

Recitals

A.The Company is awarding the Participant, under the Amended and Restated
Chipotle Mexican Grill, Inc. 2011 Stock Incentive Plan (the “Plan”), restricted
stock units (“RSUs”) as indicated above (the “Award”), subject to the terms and
conditions hereof and the Plan.

B.The Compensation Committee (the “Committee”) of the Company’s Board of
Directors (the “Board”) has approved this Award.

Agreement

NOW, THEREFORE, the parties hereby agree as follows:

1. Definitions.  Except as expressly indicated herein, defined terms used in
this Agreement have the meanings set forth in the Plan. 

2. Grant of RSUs.  Subject to the terms and conditions hereinafter set forth and
the terms and conditions of the Plan, the Company, with the approval and at the
direction of the Committee, hereby grants to the Participant the number of RSUs
indicated above.

3. Vesting and Forfeiture of RSUs.

(a) Vesting of RSUs.  The RSUs subject to this Award shall be subject to the
restrictions contained in this Agreement and subject to forfeiture to the
Company unless and until the RSUs have vested in accordance with the terms and
conditions of this Agreement.  Subject to the terms and conditions of this
Agreement, (i) 50% of the total RSUs subject to this award will vest on each
Vesting Date indicated above, with 100% of the unvested RSUs vesting on the 3rd
anniversary of the Grant Date and (ii) notwithstanding the provisions of
sub-clause (i), any then-unvested RSUs will vest upon the Accelerated Vested
Date (as defined in Section 3(b) below); provided that in each case the
Participant remains continuously employed by the Company from the Grant Date
until the Vesting Date or Accelerated Vesting Date, as applicable.

(b) Acceleration of Vesting.  In the event that prior to a Vesting Date: (1) the
Committee determines that the Participant’s employment was terminated as a
result of the Participant’s medically diagnosed permanent physical or mental
inability to perform his or her duties as an employee of the Company
(“Disability”), (2) the Participant’s employment terminates due to the
Participant’s death, or (3) the Company undergoes a Change in Control while the
Participant is employed by the Company, then all of the unvested RSUs will vest
immediately upon the earliest of any such event to occur, if any.  Any date on
which vesting occurs as described in this Section 3(b) shall be referred to
herein as an “Accelerated Vesting Date.”    



DM_US 79735183-1.082000.0011 

--------------------------------------------------------------------------------

 

 

(c) Forfeiture.  If, in any case prior to a Vesting Date or any Accelerated
Vesting Date, the Participant ceases to provide services as an employee other
than under circumstances that would result in an Accelerated Vesting Date, then
any unvested RSUs shall be forfeited by the Participant to the Company, and the
Participant shall thereafter have no right, title or interest whatever in such
RSUs.    

(d) Effect of Vesting; Issuance of Unrestricted Stock.  RSUs will be settled as
soon as reasonably practicable, but in no event later than thirty (30) days,
after becoming vested under this Section 3 (each, a  “Settlement Date”).  Upon a
Settlement Date and pursuant to the terms and conditions set forth in this
Agreement, the Company will issue (subject to Sections 11 and 15 below) to the
Participant a certificate or electronically transfer by book-entry the number of
shares of Common Stock of the Company equal to the number of vested RSUs which
are then to be settled, which shares of Common Stock shall be free of any
transfer or other restrictions arising under this Agreement.  For the avoidance
of doubt, the settlement of RSUs is intended to qualify as a “short-term
deferral” that is exempt from Section 409A of the Code.

4. Adjustment of RSUs.  The number of RSUs subject to this Award will
automatically adjust to prevent accretion, or to protect against dilution, in
the event of a change to the Company’s Common Stock resulting from a
recapitalization, stock split, consolidation, spin-off, reorganization, or
liquidation or other similar transactions and any transaction in which shares of
Common Stock are changed into or exchanged for a different number or kind of
shares of stock or other securities of the Company or another corporation as
provided under Section 9 of the Plan.

5. No Rights as a Stockholder.  As of the Grant Date, the Participant shall have
no rights as a stockholder of the Company with respect to the RSUs (including
voting rights and the right to receive dividends and other distributions),
except as otherwise specifically provided in this Agreement; provided that
dividends and other distributions paid on the Common Stock shall be credited to
the Participant in an amount equal to the amount that would have been payable or
distributable to the Participant had the Common Stock underlying the RSUs been
issued and outstanding as of the record date for such dividend or distribution,
to be held by the Company on the Participant's behalf and made subject to the
same vesting conditions applicable to the underlying RSUs.  At the time of
delivery of the underlying shares of Common Stock, the Company shall distribute
to the Participant in cash all dividends or distributions previously paid with
respect to the RSUs that vested hereunder without interest.  In the event the
Participant forfeits RSUs, the Participant shall also immediately forfeit any
dividends or distributions held by the Company that are attributable to the
Common Stock underlying such forfeited RSUs.

6. Non-Transferability of Award.  The RSUs shall not be assignable or
transferable by the Participant prior to their vesting in accordance with
Section 3 of this Agreement.  In addition, RSUs shall not be subject to
attachment, execution or other similar process prior to vesting.

7. No Right to Continued Service.  The granting of the Award shall not be
construed as granting to the Participant any right to continue services with the
Company as an employee.

8. Amendment of RSUs Award.  The Award or the terms of this Agreement may be
amended by the Board or the Committee at any time (a) if the Board or the
Committee determines, in its reasonable discretion, that amendment is necessary
or advisable in the light of any addition to or change in the Code or in the
regulations issued thereunder, or any federal or state securities law or other
law or regulation, which change occurs after the Grant Date and by its terms
applies to the Award; provided that, such amendment shall not materially and
adversely affect the rights of the Participant hereunder; or (b) other than in
the circumstances described in clause (a), with the consent of the Participant.

9. Notice.  Any notice to the Company provided for in this Agreement shall be
addressed to the Company in care of its Secretary at its executive offices at
1401 Wynkoop, Suite 500, Denver, Colorado 80202, and any notice to the
Participant shall be addressed to the Participant at the current address shown
on the payroll records of the Company. Any notice shall be deemed to be duly
given if and when properly addressed and posted by registered or certified mail,
postage prepaid.

10. Beneficiary.  The Participant may file with the Company a written
designation of a beneficiary on such form as may be prescribed by the Company
and may, from time to time, amend or revoke such designation. If no designated
beneficiary survives the Participant, the executor or administrator of the
Participant’s estate shall be deemed to be the Participant’s beneficiary.



DM_US 79735183-1.082000.0011 

--------------------------------------------------------------------------------

 

 

11. Tax Consequences and Withholding.  As of the Grant Date, or at any time
thereafter as requested by the Company, the Participant hereby authorizes
minimum required withholding from payroll and any other amounts payable to the
Participant, and otherwise agrees to make adequate provision for, the minimum
sums required to be withheld to satisfy the federal, state, local and foreign
tax withholding obligations of the Company, if any, which arise in connection
with the Award.  In addition, to the extent determined and memorialized in
writing by the Committee, a Participant shall have the right to direct the
Company to withhold up at a rate up to a Participant’s highest marginal tax rate
for federal, state and local tax withholding as may be permitted under the Plan
from time to time, using shares of Common Stock, including without limitation
shares that would otherwise delivered upon exercise of vested RSUs, provided
such withholding does not trigger liability accounting under FASB ASC Topic 718
or its successor.

12.    Unless the tax withholding obligations of the Company, if any, are
satisfied, the Company shall have no obligation to issue a certificate or
book-entry transfer for such shares.  The Participant acknowledges that (s)he is
solely responsible for paying all taxes attributable to this Award.

13. Governing Plan Document.  The Award is subject to all the provisions of the
Plan, the provisions of which are hereby made a part of this Agreement, and is
further subject to all interpretations, amendments, rules and regulations which
may from time to time be promulgated and adopted pursuant to the Plan. In the
event of any conflict between the provisions of the Award or this Agreement and
those of the Plan, the provisions of the Plan shall control.

14. Governing Law. The validity, construction, interpretation and effect of this
Agreement shall exclusively be governed by and determined in accordance with the
laws of the State of Delaware, except to the extent preempted by federal law,
which shall to the extent of such preemption govern.

15. Integrated Agreement.  This Agreement and the Plan constitute the entire
understanding and agreement between the Company and the Participant with respect
to the subject matter contained herein and supersedes any prior agreements,
understandings, restrictions, representations, or warranties between the Company
and the Participant with respect to such subject matter other than those as set
forth or provided for herein.

16. Securities Matters.  The Company shall not be required to deliver any shares
of Common Stock, or any certificates therefore or book-entry transfer notation
thereof, until the requirements of any federal or state securities or other
laws, rules or regulations (including the rules of any securities exchange) as
may be determined by the Company to be applicable are satisfied.

17. Saving Clause.  If any provision(s) of this Agreement shall be determined to
be illegal or unenforceable, such determination shall in no manner affect the
legality or enforceability of any other provision hereof.

IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
Grant Date specified above.

CHIPOTLE MEXICAN GRILL, INC.

﻿

﻿

﻿

________________________________

By:  Steve Ells

      Chief Executive Officer

﻿

﻿

ACCEPTED AND AGREED TO:

﻿

﻿

______________________________________

Participant

﻿



DM_US 79735183-1.082000.0011 

--------------------------------------------------------------------------------